Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 English et al. (US. 2008/0080160 A1) teaches “A shielding cover, adapted to be disposed on a circuit board and covering at 2least one electronic element, comprising:  3a cover body, comprising a top sheet and a plurality of sidewalls, wherein a 4plurality of sidewall connecting portions are formed on the sidewalls; and  5a first spacer, comprising a first spacer body, a first connection portion and a 6second connection portion.” (Cover 120, side wall 124, first spacer 146, and cover body160)
English et al. (US. 2008/0080160 A1) does not teach “wherein the first connection portion and the 7second connection portion are formed on two ends of the first spacer 8body, and the first connection portion and the second connection portion 9are detachably connected to the sidewall connecting portions.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-11 are dependent on claim 1 and are therefore allowable for the same reasons.  

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 12 English et al. (US. 2008/0080160 A1) teaches “A shielding cover, adapted to be disposed on a circuit board and covering at 2least one electronic element, comprising:  3a cover body, comprising a top sheet and a plurality of sidewalls, wherein a 4plurality of sidewall connecting portions are formed on the sidewalls;  5a first spacer, comprising a first spacer body, at least one first spacing portion and 6a first connection portion, and  10a second spacer, wherein the second spacer comprises a second spacer body, a 11third connection portion and a fourth connection portion, the third 12connection portion and the fourth connection portion are formed on two 13ends of the second spacer body, the third connection portion is connected 14to the first spacing portion, and the fourth connection portion is connected 15to one of the sidewall connecting portions.” (Cover 120, side wall 124, first spacer 146, and cover body160)
English et al. (US. 2008/0080160 A1) does not teach “wherein the first connection portion is formed 7on one end of the first spacer body, the first spacing portion is connected 8to the first spacer body, and the first connection portion is detachably 9connected to one of the sidewall connecting portions.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 12, these limitations, in combination with remaining limitations of claim 12, are neither taught nor suggested by the prior art of record, therefore claim 12 is allowable.
Claims 13-18 are dependent on claim 12 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831